Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-4, 9-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centerbar (U.S. Patent No. 10,538,196).
Regarding Claim 1, 14 and 17, Centerbar discloses in Figures 8-13,  a winch drum light assembly  (recovery tool 10 having winch 1K ) and inherently a method comprising: a bracket having at least one attachment location (Col 5, 30-45) for attaching the bracket to a vehicle 12 or to a vehicle component (hitch 30) that is attached to the vehicle 12 (the recovery tool 10 has various brackets as a part of the hitch attachment bar 28 Col 6, lines 15-25); and a light member 1L 1B, 1Q  attached to the bracket, the light member including a power connection 1R adapted for connecting the vehicle’s power to the light member , the light member spaced apart from a winch 1K and adapted for illuminating at least a portion of the winch 1K.
Regarding Claim 2, Centerbar discloses in Figures 8-13, a winch drum light assembly according to claim 1, wherein said light member 1L 1B, 1Q   is situated above or below the at least one attachment location 30.
Regarding Claim 3, Centerbar discloses in Figures 13, the connection 1R is a plug- type connector.
Regarding Claim 4, Centerbar discloses in Figures 8-13, a winch drum light assembly according to claim 1, wherein the at least one attachment location is where the bracket defines at least one opening that receive screw/bolt 30 like member for attaching the bracket to the vehicle 12 or to the vehicle component 30 (a hitch inherently has a bolt screw for attaching the hitch accessory to vehicle at hitch point 30).
Regarding Claim 9, Centerbar discloses  the winch drum light assembly according to claim 1, further comprising a connector 1R for receiving said power in parallel with power being provided with other lighting included in said vehicle.
Regarding Claim 10, Centerbar discloses in Figures 8-13, a winch drum light assembly according to claim 1, wherein the power connection 1R includes a plug-like member, wherein the winch drum light assembly includes a winch, and wherein the winch includes a receptacle for receiving the plug-like member 1R to provide the vehicle’s power to the light member 1.

Regarding Claim 11, Center bar discloses in Figures 8-13,  the winch drum light assembly according to claim 1, wherein the light member shines light onto a spool of said winch 1K. 
Regarding Claim 14, Centerbar discuses in Figures 8-13,  a lighting system for a winch, comprising, a lighting bracket adapted for mounting on a vehicle between a winch fair lead and a winch; a light source 1L, 1B, 1Q attached to the lighting bracket and facing the winch 1K, wherein the light source is spaced away from said winch; power cables 1R for transmitting power to the light source to energize the light source.
Regarding Claim 15,  Centerbar discloses a lighting system according to claim 14, wherein light is shined on the winch 1K when the light source is energized.
Regarding Claim 16 Centerbar discloses in Figures 8-13,  includes a timer for energizing the light source 1L, 1B, 1Q and then reducing/stopping energizing of the light source after a time period has elapsed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 5-8, 12 and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over Centerbar (U.S. Pat 10,538,196) in view of Fretz (U.S. Patent No. 10,392,235). 
Regarding Claims  5-8, 12 and 16 Centerbar does not disclose  the winch drum light assembly according to claim 1, further comprising a power module coupled to the light member for delivering power to the light member for a predetermined time period, and then reducing or stopping said delivering power.6. A winch drum light assembly according to claim 5, wherein said power module delivers said power responsive to detecting electrical fluctuation and reduces/stops delivery of said power based on a timer wherein said power module delivers said power responsive to detecting winch motion and wherein said power module includes a receiver for receiving a signal to energize said light member via remote control Regarding Claim 12 or wherein the light member 1L, 1B, 1Q receives the vehicle’s power to energize the light member responsive to an electrical connection associated with a winch transitioning in current when the winch’s motor transitions from stationary to rotating.
Fretz discloses in Figures 1-6, an illuminated winch for  vehicle 422 having a power module 402 coupled to the light member 404 for delivering power to the light member for a predetermined time period, and then reducing or stopping said delivering power wherein said power module delivers said power responsive to detecting electrical fluctuation and reduces/stops delivery of said power based on a timer wherein said power module delivers said power responsive to detecting winch motion and wherein said power module includes a receiver for receiving a signal to energize said light member via remote control (Col 8, lines 40-50) light member 1L, 1B, 1Q receives the vehicle’s power to energize the light member responsive to an electrical connection associated with a winch transitioning in current when the winch’s motor transitions from stationary to rotating (Col 9, lines 1-7).
It would have been obvious to one of ordinary skill in the art to incorporate the power module of Fretz into the winch of Centerbar.  All the claimed elements in Centerbar and Fretz were known in the prior art and one skilled in the art could have combined the power module with the winch as claimed with no change in their respective functions, and the combination would have yielded the predictable result automatically controlling the lighting to provide status and cautionary signals to the operator to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 5-8 and 12 and are rejected under 35 U.S.C. 103 as being unpatentable over Centerbar (U.S. Pat 10,538,196) in view of Salter (U.S. Patent No. 9,682,649). 
Regarding Claim 13, Centerbar does not disclose the winch drum light assembly 10 is attached to a rear of the vehicle’s front bumper assembly (at hitch 30), wherein the front bumper assembly has a fairlead opening.
Salter discloses a winch drum light assembly with a fairlead opening attaching to a vehicles front bumper in Figures 1-2.  
It would have been obvious to one of ordinary skill in the art to use a fairlead and attach the device 10 to front bumper to achieve recovery operations using the front bumper.  All the claimed elements in Centerbar and Fretz were known in the prior art and one skilled in the art could have combined the fairlead and front bumper as claimed with no change in their respective functions, and the combination would have yielded the predictable result of using the front end of the vehicle to provide winch functionality to retrieve or work to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875